120 -15
CCA#        13-12-00603-CR                              OFFENSE:   Capital Murder

            Ricardo Munoz Sanchez AKA Ricardo
STYLE:      Alonso Sanchez v. The State Of Texas        COUNTY:    Hidalgo

                                                                                                   MOTION
TRIAL COURT:                 275th District Court
                             CR-003-11-E                    FOR REHEARING IS:
TRIAL COURT #:
TRIAL COURT JUDGE:           Judge Juan Ramon Partida        DATE: Mav 14. 2015
                                                             umfiF: Chief-Justice Valdez
DISPOSITION: Affirmed
DATE:                                               :
JUSTICE:.                                  PC

PUBLISH:                                DNP:


                                                            SUPP CLK RECORD.
CLK RECORD:
                                                             SUPP RPT RECORD.
RPT RECORD:
                                                            SUPPBR_
STATE BR:               X.
                                                             PROSE BR.
APP BR:             X




                                  IN THE COURT OF CRIMINAL APPEALS

                                                            CCA#



              PRO sg                  Petition                 Disposition:.

 FOR DISCRETIONARY REVIEW IN CCA IS:                          DATE:

                                                              JUDGE:

                                                               SIGNED:.                      PC:.
 DATE: _

 JUDGE:           fit* C/A                                    PUBLISH:.                     DNP:




                        MOTION FOR REHEARING IN                MOTION FOR STAY OF MANDATE IS:

                                ON                                                     ON
 CCA IS:.
                                                               JUDGE:
 JUDGE:




                                   Vol. I of 5